Citation Nr: 0918884	
Decision Date: 05/20/09    Archive Date: 05/26/09

DOCKET NO.  07-36 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Whether new and material evidence has been received to 
reopen a service connection claim for compression fracture of 
the thoracic spine.

3.  Whether new and material evidence has been received to 
reopen a service connection claim for thoracic kyphosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from February 1986 to 
October 1986. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.  The Veteran's claim is currently in the 
jurisdiction of the New Orleans, Louisiana RO.

In March 2009, the Veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge.  
A copy of the hearing transcript is associated with the 
claims folder and has been reviewed.

The issue of entitlement to service connection for a cervical 
spine disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A January 1987 rating decision denied service connection 
for compression fracture and kyphosis of the thoracic spine; 
the Veteran did not appeal that decision and it became final.

2.  Evidence received since the January 1987 rating decision 
is cumulative and redundant of evidence of record at the time 
of the last prior final denial of the claims of service 
connection for compression fracture and kyphosis of the 
thoracic spine and does not raise a reasonable possibility of 
substantiating the claims.  
CONCLUSIONS OF LAW

1.  The RO's January 1987 rating decision that denied service 
connection for compression fracture and kyphosis of the 
thoracic spine is final.  38 U.S.C. § 4005 (1982); 38 C.F.R. 
§§ 3.104, 19.129 (1986); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).  

2.  The evidence received since the RO's January 1987 
determination is not new and material, and the claim for 
service connection for compression fracture and kyphosis of 
the thoracic spine is not reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159 (2008).

In addition, on March 31, 2006, the United States Court of 
Appeals for Veterans Claims (Court) held that, where the 
appellant files a claim to reopen a previously denied service 
connection issue, the appellant must be supplied with notice 
of the evidence and information necessary to reopen the claim 
for service connection, the evidence and information 
necessary to establish entitlement to the underlying claim, 
and a description of the exact reasons for the previous 
denial of the claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1, 9-11 (2006).  The Court explained 
that, in notifying the claimant of what evidence would be 
considered new and material, VA should look at the basis for 
the denial in the prior decision and identify the evidence 
that would substantiate the element(s) of a service 
connection claim found lacking in the previous denial.  Id.  

In this case, the RO provided the Veteran VCAA notice about 
his claims by letter dated in November 2005.  In March 2006 
the Veteran received notice pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) notifying him that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
The content of the letters sent to the Veteran reflect 
compliance with the requirements of the law as found by the 
Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman, supra and Kent, supra.  

In the notice letters, the VA acknowledged the Veteran's 
claims, notified him of the evidence needed to substantiate 
his claims, identified the type of evidence that would best 
do so, informed him of the VCAA and VA's duty to assist, and 
indicated that it was developing his claims pursuant to that 
duty.  In addition, the VA defined "new" and "material" 
evidence and identified the bases of the RO's last denial of 
the Veteran's claims to reopen.  The VA also identified the 
evidence it had received in support of the Veteran's claims 
and the evidence it was responsible for securing.  The VA 
noted that it would make reasonable efforts to assist the 
Veteran in obtaining all outstanding evidence provided he 
identified the source(s) thereof.  The VA also noted that, 
ultimately, it was the Veteran's responsibility to ensure 
VA's receipt of all pertinent evidence.  In addition, VA 
advised the Veteran to identify or send directly to VA all 
evidence he had in his possession, which was pertinent to his 
claims.  The Veteran also received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  

Moreover, VA has a duty to assist the Veteran in the 
development of his claims.  This duty includes assisting him 
in the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159 (2008).  

The Board acknowledges that the Veteran has not been accorded 
a VA examination pertinent to his compression fracture and 
kyphosis of the thoracic spine claims.  Importantly, however, 
a specific VA medical opinion/examination is not needed to 
consider whether he has submitted new and material evidence.  
Rather, as has been accomplished here, the Board has reviewed 
all the evidence associated with the claims folder and 
particularly the evidence submitted since the last final 
denial.  

The Board notes that at the March 2009 videoconference 
hearing the Veteran and his representative requested that the 
record remain open for sixty days after the hearing to allow 
time to secure and submit records from a private chiropractor 
that treated the Veteran for his spine disorders.  The sixty-
day period has expired and no further evidence has been 
received to date from the Veteran or his representative.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 
4 Vet. App. 384 (1993)

Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist in the development of 
his application to reopen his previously denied claims for 
service connection for compression fracture and kyphosis of 
the thoracic spine.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

In a January 1987 decision, the RO denied service connection 
for compression fracture and kyphosis of the thoracic spine.  
Service connection was denied for compression fracture of the 
thoracic spine because evidence showed that the condition 
existed prior to enlistment and was not aggravated during 
service.  Service connection for thoracic kyphosis was denied 
because it is a constitutional or developmental abnormality 
and is not considered a disability under the law.  The 
Veteran did not appeal those determinations and they became 
final.  38 U.S.C. § 4005 (1982); 38 C.F.R. §§ 3.104, 19.129 
(1986); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008).  In October 2005, the 
Veteran sought to reopen his service connection claims for 
compression fracture and kyphosis of the thoracic spine.  

Since the January 1987 rating decision is final, the 
Veteran's service connection claims for compression fracture 
and kyphosis of the thoracic spine may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  See 38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2008); Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the credibility of the new evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When the Veteran's service connection claims for compression 
fracture and kyphosis of the thoracic spine were denied in 
January 1987, the claims folder consisted of service 
personnel and medical records including records from the 
Medical Evaluation Board Proceedings and Physical Evaluation 
Board Proceedings, which shows that the Veteran was 
discharged from service for medical reasons due to his 
thoracic spine disability.  Also of record at the time of the 
January 1987 rating decision is a radiologic report dated 
December 1986, which show radiological findings due to the 
Veteran's complaints of a painful T8 fracture and right 
shoulder.  The claims folder also contains a December 1986 
special orthopedic examination, which provides diagnoses of a 
history of compression fracture, T8, painful cervical spine 
and painful right arm and shoulder.

Evidence received since the January 1987 decision includes 
duplicate copies of the Veteran's service medical records and 
the transcript of the March 2009 video conference hearing.  

In considering the evidence associated with the claims folder 
since the time of the last final rating decision in January 
1987, the Board finds that the evidence submitted is 
duplicative and cumulative of evidence already of record.  
The Veteran submitted service medical records that were 
already a part of the claims folder at the time of the 
January 1987 rating decision.  Furthermore, his testimony at 
the March 2009 hearing is essentially cumulative to that 
previously offered during the in-service medical and physical 
board proceedings and VA examination in 1986.  At the time of 
the prior denial there was no evidence to show that 
preexisting abnormality of the thoracic spine was aggravated 
by active service; and such evidence remains lacking.

Even if the testimony at the March 2009 hearing is not 
cumulative, insofar as appellant attempts to establish that a 
spinal disability was not present prior to service and had 
its onset in service or was aggravated in service, his 
statement is not competent for such purpose, and thus not 
material.  See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 
(1992).  Even accepting his testimony as credible for 
purposes of reopening the claim, the Veteran is not competent 
to offer evidence as to diagnosis, medical etiology, or 
causation.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge", aff'd sub nom.  Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert. denied, 119 
S.Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

Consequently, the Board concludes that the additional 
evidence received since the last prior final denial for 
claims for service connection for compression fracture and 
kyphosis of the thoracic spine in January 1987 is not new and 
material as contemplated by the pertinent law and 
regulations, it does not raise a reasonable possibility of 
substantiating the claim and therefore cannot serve as a 
basis to reopen the Veteran's claims for service connection 
for such disorders.  The appeal is denied.


ORDER

New and material evidence not having been submitted, the 
application to reopen the previously denied claim for service 
connection for compression fracture of the thoracic spine is 
denied.  

New and material evidence not having been submitted, the 
application to reopen the previously denied claim for service 
connection for thoracic kyphosis is denied.  


REMAND

A February 1986 report of the Veteran's examination upon 
entrance into the service shows no abnormalities of the 
spine.  In April and May 1986 the Veteran had complaints of 
neck pain and was treated for cervical pain.  Also a May 1986 
X-ray report of the cervical spine showed mild degenerative 
disc disease at the C5-6 level.  In August 1986 the Veteran 
underwent an electromyography (EMG) as part of a medical 
board evaluation.  The assessment was that there were no EMG 
abnormalities at the tested muscles including paraspinal C4-
T1 with no evidence at present of cervical radiculopathy.

The Veteran was examined post-service by VA in December 1986, 
two months after his discharge from military service.  The 
pertinent diagnosis was painful cervical spine, etiology 
undetermined.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature and etiology of his cervical spine 
disorder.  The claims folder and a copy of 
this Remand must be made available to the 
examiner in conjunction with the 
examination.  All indicated testing, 
including X-rays, should be conducted.  
All pertinent pathology should be noted in 
the examination report.

For any cervical spine disorder diagnosed 
on examination, the examiner should 
express an opinion as to whether it is at 
least as likely as not, i.e., a 50 percent 
probability or greater, that such 
disability had its clinical onset in 
service or is otherwise related to the 
Veteran's period of active service.  In 
answering this question, the examiner 
should address the service treatment 
records, which provide assessments of the 
cervical spine and the December 1986 VA 
special orthopedic examination.  A 
complete rationale should be given for all 
opinions reached.

2.  Re-adjudicate the claim for service 
connection for a cervical spine disorder.  
If the decision remains in any way adverse 
to the Veteran, provide the Veteran and 
his representative with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2008).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


